Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-5 and 7 are pending. 
Objection
Claim 7 is objected to because of the following informalities: 
When claims are presented, they must be numbered in consecutive order. Claim 7 needs to be renumbered to claim 6. Appropriate correction required.

Objection to specification (abstract)

	The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The abstract may not include other parts of the application or other material.(MPEP 608.01 (b)).

	The abstract has been objected to for the following informalities:

	The abstract should be 150 words or less. The abstract exceeds 150 word. Appropriate correction required.
Information Disclosure Statement PTO-1449
	The Information Disclosure Statement submitted by applicant on 09-25-2020 has been considered. Please see attached PTO-1449. 
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-4, 6-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US Patent/ Publication No.2005/0050338 ) in view of Fenoglio et al. (US Publication No. 2019/0028496).
	As per claim 1,5 and 7,  Liang discloses a computer implemented method of protecting a target subnet in a hierarchy of subnets of a computer network from malware attack (figure 1, paragraph [0045]-[0046] and paragraph [0062],“[i]n order to protect network 100, the virus monitors 102 continuously monito network traffic for potential viral attacks”), the subnet including a set of network connected devices (figure 1, figure 6A), the method comprising: 
generating a dynamical system (paragraph [0045], “a virus monitoring system implemented on a distributed network 100”) for each subnet in the computer network (paragraph [0048], “virus monitor 102 placed between the tier 2 switch 122 and the lower level tier 3 switch 124”) , each dynamical system modelling a rate of change of a number of network connected devices in the subnet (paragraph [0068]-[[0069], the virus monitoring system identifies and tracks all computers that are infected,  not infected but are threatened, cleaned and inoculated) that are: susceptible to infection by  malware (paragraph [0069], “unaffected, but threatened computer”); infected by the malware (paragraph [0068], “client devices have been identified as most likely to be compromised by a virus V”); protected against infection by the malware (paragraph [0074], “merely inoculated”); and remediated of infection by the malware (paragraph [0074], “computers in the network segment 602 have been either cleaned , repaired and inoculated”), the dynamical systems being based on rates of transmission of the malware paragraph [0078], “IDS module 806 determines an associated alert level based on the volume of the data traffic flow at the virus monitor 800 in a unit  time interval”); evaluating a measure of risk of infection of the target subnet [at a predetermined point in time] based on the dynamical system for the target subnet (paragraph [0067], “each of the virous monitors 102 that have detected a virus or viruses in the associated traffic flow”, here the measure of risk of infection is evaluated based on detected virus; and paragraph [0091], client devices effected by the virus  identified, which indicates a measure of risk for the client device is evaluated as being infected with virus); and responsive to the measure of risk meeting a predetermined threshold (paragraph [0068], “[o]nce a number of client devices have been identified as most likely to be compromised by virus V. It is noted that the  detection of virus in client devices considered as a threshold), deploying malware protection measures to devices in the target subnet (paragraph [0069], “[o]nce the affected computers have been identified, a virus cleaning agent will be identified that when used has the effect of both cleaning the affected computers, inoculating the cleaned computers from subsequent infections, and inoculating unaffected, but threatened computers , from infraction of the virus”).
	Liang furthermore discloses a processor and memory storing computer program and non-transitory computer-readable storage medium storing computer program element as claimed in claim 5 and 7 (figure 19 and paragraph [0105]).
	While Liang discloses evaluating a measure of risk of infection of the target subnet based on the dynamical system, Liang does not explicitly disclose but in an analogous art Fenoglio discloses, evaluating is at a predetermined point in time (paragraph [0015], “computing device analyzes the plurality of microservice communications to detect possible anomalous communication patterns…during the time period”). 

	As per claim 3, Liang furthermore teaches wherein the protective malware protection measures include modifications to devices in the target subnet such that susceptible devices in the target subnet are rendered insusceptible to the malware (paragraph [0069], “inoculating the cleaned computers from subsequent infections, and inoculating unaffected, but threatened computers, from infection of the virus”).
	As per claim 4, Liang furthermore teaches wherein the protective malware protection measures include remediation measures to devices infected by the malware in the target subnet (paragraph [0069], “cleaning the affected computers).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Fenoglio, further in view of Omote et al. (EP1835429 A2)
	As per claim 2, Liang teaches all limitation of claim as applied to claim 1 above. Liang in view of Fenoglio does not explicitly teach but in an analogous art, Omote discloses wherein the predetermined point in time is determined based on a time required to deploy the malware protection measures to all susceptible devices in the subnet (abstract, paragraph [0008], “anti-worm-measure parameter determining apparatus (100) determines parameters for controlling timing for an anti-worm-measure means to start blocking of a communication by a worm in a network). 


	References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vester et al. (US Publication No. 2021/0144168), discloses a computational instance may contain a plurality of vulnerable items and a plurality of change requests, wherein at least some of the vulnerable items are assigned to a vulnerability group, the vulnerable items represent hardware or
software components that exhibit known vulnerabilities, and the change requests represent additions, removals, or modifications of the hardware or software components. 
	Himberger et al. (US Pub No. 2005/0248457), discloses an intrusion event detection system, method, and program product with an enumeration of specific known benign intrusion events, and performing a vulnerability test on specific elements of the computer system for the particular known benign intrusion event. These vulnerability tests are performed at predetermined time intervals measured from a previous test or previous intrusion event of the known benign intrusion event. 
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 

/ALI S ABYANEH/Primary Examiner, Art Unit 2437